          Case 5:20-cr-00425-EJD Document 53-1 Filed 05/18/21 Page 1 of 1

                                                                                             FILED
                                                                                               May 18 2021
                       UNITED STATES DISTRICT COURT
                                                                                             SUSANY. SOONG
                       NORTHERN DISTRICT OF CALIFORNIA                                  CLERK, U.S. DISTRICT COURT
                                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                                                                              SAN FRANCISCO

                             CRIMINAL COVER SHEET
Instructions: Effective November 1, 2016, this Criminal Cover Sheet must be completed and submitted,
along with the Defendant Information Form, for each new criminal case.


 CASE NAME:                                                CASE NUMBER:
 USA V.    MARK SCHENA                                              CR     CR 20-00425-EJD
 Is This Case Under Seal?                       Yes       No ✔

 Total Number of Defendants:                       1 ✔ 2-7            8 or more

 Does this case involve ONLY charges
                                                Yes       No   ✔
 under 8 U.S.C. § 1325 and/or 1326?

 Venue (Per Crim. L.R. 18-1):                    SF       OAK         SJ    ✔

 Is this a potential high-cost case?            Yes       No ✔

 Is any defendant charged with
                                                Yes       No ✔
 a death-penalty-eligible crime?

 Is this a RICO Act gang case?                  Yes       No ✔

 Assigned AUSA
                    William Frentzen                      Date Submitted:    05/18/2021
 (Lead Attorney):

 Comments:




                                                               RESET FORM              SAVE PDF
Form CAND-CRIM-COVER (Rev. 11/16)
